  KELLY BROS
. SHEET METAL
, INC
. 342 NLRB No. 9 
83Kelly Brothers Sheet Metal, Inc. 
and
 George E. Twiss 
and 
Sheet Metal Workers™ International Asso-
ciation Local Union No. 435, AFLŒCIO.  
Cases 
12ŒCAŒ22495, 12ŒCAŒ22544, and 12ŒCAŒ22843 
June 21, 2004 
DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
SCHAUMBER AND WALSH On September 3, 2003, Administrative Law Judge 
Pargen Robertson issued the attached decision.  The Re-

spondent filed exceptions
1 and a supporting brief, and the 
General Counsel filed 
an answering brief. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge™s rulings, findings,
2 and conclusions and 
                                                          
 1 No exceptions were filed to the judge™s findings that Charles Gray, 
Curtis Higbee, and Gwynn (Tad) Lee were statutory supervisors and 

that the Respondent violated Sec. 8(a)(1) of the National Labor Rela-
tions Act (the Act) by interrogati
ng employees about their union activi-
ties, creating the impression that it
 was engaged in surveillance of 
employees™ union activities, threat
ening employees with discharge 
because of their union activities, di
scriminatorily prohibiting employees 
from discussing the Union while on th
e job, and soliciting employees to 
revoke their union authorization cards. 
2 The Respondent has excepted to 
some of the judge™s credibility 
findings.  The Board™s established policy is not to overrule an adminis-

trative law judge™s credibility reso
lutions unless the clear preponder-
ance of all the relevant evidence convi
nces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings. 
The judge found that the Respondent 
violated Sec. 8(a)(3) and (1) of 
the Act by discharging employee Geor
ge Twiss because of his union 
activities.  The judge found that the credited evidence failed to show 
that Twiss would have been discha
rged in the absence of his union 
activities, rejecting the Respondent
™s contention that Twiss was dis-
charged for being out of his workpl
ace and interfering with other em-
ployees™ work.  The Respondent contends that the judge ignored testi-
mony by Supervisor Franklin Smith 
that he had discharged employees 
Harry Lively and David McDonald, 
without prior warning or disci-
pline, because they were not stayi
ng in their workplace.  Although the 
judge did not explicitly discredit this
 specific testimony by Smith, it is 
clear that the judge implic
itly discredited it.  See 
Electri-Flex Co. v. 
NLRB, 570 F.2d 1327, 1331 (7th Cir.
 1978) (explicit credibility find-
ings are unnecessary when a judge has ﬁimplicitly resolved conflicts in 

the testimony by accepting and rely
ing on the testimony of [one 
party™s] witnessesﬂ), cert. denied 439 U.S. 911 (1978).  The judge 
stated that he was not impressed wi
th Smith™s demeanor, that his testi-
mony ﬁdid not square with the credite
d recordﬂ and ﬁwas inconsistent.ﬂ  
The judge also consistently credite
d other witnesses, e.g., Twiss and 
Brian Harris, over Smith.  Furthermore, the judge™s statement that there 

was no showing that the Respondent
 discharged any of the ﬁmany 
individualsﬂ who were out of their wo
rk area, other than Twiss, clearly 
indicates that the judge discredited Smith™s attempt to show that Twiss 

was treated similarly to Lively and McDonald.  In these circumstances, 
we find no reason to disturb the ju
dge™s credibility determinations and 
to adopt the recommended Order as modified and set 
forth in full below.
3 The judge found that Kelly Br
others Sheet Metal, Inc. 
(the Respondent) violated Section 8(a)(1) of the Act 

when its Project Manager Bobby Kelly threatened em-
ployees with the loss of job opportunities if they selected 
the Union as their bargaining
 representative.  For the 
reasons set forth below, we agree with this finding.
4 The Respondent installs HVAC systems in new and 
renovated buildings.  In March 2002,
5 it started work on 
a hospital construction project.  In late November or 
early December, employees were told to leave the hospi-
tal and go back to the shop and clock out.  Kelly told 
employees that they were going to have a meeting about 
the Union, but that they should go across the street to the 

graveyard since he would have to give the Union equal 
time if he spoke to them on company property.  Accord-
ing to the credited testimony of employee Laymon 

Miller, Kelly then told the group of 50 to 60 employees 
that ﬁhe could afford to keep
 us working year-round right 
now but if we went union, he couldn™t keep us working 

because there wasn™t [sic] that many union jobs around.  
There weren™t any union contractors around.ﬂ  As stated 
above, we agree with the ju
dge that this statement by 
Kelly was a threat of loss of job opportunities and was a 
violation of Section 8(a)(1).
6 It is well established that an employer may ﬁmake a 
prediction as to the precise effects he believes unioniza-
tion will have on his company.
  In such a case, however, 
the prediction must be carefully phrased on the basis of 

objective fact to co
nvey an employer™s belief as to de-
monstrably probable consequences beyond his control     
. . . .ﬂ  
NLRB v. Gissel Packing Co.
, 395 U.S. 575, 618  
(1969).  Accordingly, the Board consistently has held 
that predictions of adverse consequences of unionization 

arising from sources outside the employer™s control vio-
late Section 8(a)(1) if they lack an objective factual basis. 
Accord, NLRB v. C. J. Pearson Co
., 420 F.2d 695 (1st 
Cir. 1969) (under 
Gissel Packing
, ﬁconsequences not 
                                                                                            
 agree with the judge that
 the Respondent failed to show that it would 
have discharged Twiss in the absence of his union activities. 3 We shall modify the judge™s recommended Order in accordance 
with our decisions in 
Indian Hills Care Center
, 321 NLRB 144 (1996); 
Excel Container, Inc.
, 325 NLRB 17 (1997); and 
Ferguson Electric 
Co., 335 NLRB 142 (2001); and to conform to the violations found. 
4 We also agree with the judge, for 
the reasons set out in his opinion, 
that the Respondent violated Sec. 8(a)(3) and (1) of the Act when it 
discharged Robert Fernandez. 
5 All dates are 2002, unless otherwise indicated. 
6 The judge found that Kelly also told employees that he had worked 
for a union before and that the Respondent wasn™t for the Union.  How-
ever, the record shows that this st
atement was made by Curtis Higbee, 
another of the Respondent™s supervisors.  This inadvertent factual error 
does not affect our decision. 
   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  84within the control of the employer [may not] be de-
scribed as probable or likely,
 [if] in fact there was no 
objective evidence of any such likelihoodﬂ). 
For example, in 
TVA Terminals, Inc.
, 270 NLRB 284 
(1984), an employer that st
ored and shipped baled cotton 
told employees that if they 
ﬁwent union,ﬂ a majority of 
the cotton stored with the employer would not be there, 

the work would slow down, and the employer would lose 
its competitive advantage because its rates would be too 
high.  The employer added that if the employees voted 

against the union they could expect to receive enough 
cotton to keep them busy during the off season.  Id. at 
286Œ287.  The Board found th
at the employer™s claim 
that the cotton would not be 
there if the employees went 
union was not grounded on 
any ﬁobjective appraisalﬂ made known to employees.  Rather, the employer was 
speculating about how customers would react to storing 
cotton in a unionized warehouse on the basis of nothing 

more than their long acqu
aintanceship and conjecture 
about the employer™s own rate structure in the event of 
unionization.  Id
. at 288.  See also 
Debber Electric
, 313 
NLRB 1094, 1097 (1994) (employer™s general defense to 
its statements about closing the business and its inability 
to get work in the event of unionizationŠthat it did not 

have a formula to be able to get work that was consistent 
with the union™s area contractŠdoes not constitute a 
proper showing of rationale required by 
Gissel Packing
). Here, as in 
TVA Terminals 
and Debber Electric
, the Respondent furnished no obj
ective basis for claiming 
that unionization would adversely affect its operations. 

Under the Supreme Court™s decision in 
Gissel Packing
, the ﬁburden has been placed u
pon the employer to justify 
such statements by objectiv
e evidence.  (Citations omit-
ted.) Since [the Respondent] made no attempt to meet 
this burden before the Board,ﬂ a finding of an 8(a)(1) 

violation is warranted.  
Zim™s IGA Foodliner, Inc. v. 
NLRB, 495 F.2d 1131, 1137 (7th Cir. 1974), cert. denied 
419 U.S. 838 (1974).  In this
 regard, the instant case is 
distinguishable from 
NLRB v. Village IX, Inc
., 723 F.2d 
1360, 1367Œ1368 (7th Cir. 1983), in which a restaurant 
operator was found to have had objective support for 

predicting the adverse consequences of unionizing by 
pointing to the competitive nature of the restaurant busi-
ness and to the fact that only
 one restaurant in the area 
was unionized, and it was doing badly. Here, the Re-
spondent produced no evidence 
whatsoever as to the 
number of nonunion or unionized contractors in the area 

or that it would be unable 
to operate as an organized 
company. 
The instant case is also distinguishable from 
Enjo Ar-
chitectural Millwork
, 340 NLRB 1340 (2003), a case 
relied on by the dissent.  The employer in that case told 
employees that they ﬁshould think twice about joining 
the Unionﬂ because the ﬁcompany isn™t competitiveﬂ and 
that ﬁif the union get[s] in and start[s] to make demands, 
we wouldn™t be able to compete with our competitors.ﬂ  

Id., at 1340.  The Board found 
that these statements were 
neither threats of reprisals nor of layoffs.  The Board 
noted that an employer has the right ﬁto convey to em-

ployees a view of its present economic situation and to 
ask them to consider whether union representation would 
improve or worsen the situation.  That is exactly what the 

Respondent did here, without any suggestion that it 
would retaliate against employees if they chose union 
representation . . . .ﬂ  Id., slip op.1341.  Here, however, 
Kelly said that he could not keep the employees working 
if they went union.  Unlike the employer in 
Enjo
, Kelly linked job loss to employees™ choosing union representa-
tion, effectively threatening them with adverse conse-
quences for selecting the union.
7 The dissent speculates that the Union would be success-
ful in obtaining a union signatory subcontracting clause 
and that Kelly was reasonably predicting that, under such a 

clause, ﬁwork would dry up because there were not many 
union jobs available.ﬂ  This speculation, which is purely 
the creation of our dissenting colleague, does not render 

Kelly™s statement lawful.  There was no indication in the 
record that the Union would 
demand such a clause and no 
reference to a master collec
tive-bargaining contract con-
taining such a clause.  Further, the Respondent never cited 
the possibility of operating under a union signatory sub-
contracting clause as the objective basis for its statementŠ

either when Kelly ma
de the statement or at the unfair labor 
practice hearing.  To the contrary, the Respondent denied 
that Kelly ever made the statement at issue.
8  Even assum-
ing that the dissent™s supposition was in the Respondent™s 
mind, and again, there is no ev
idence that it was, it was 
never made known to the employees.  They were told that 
the Respondent could not keep them working if they went 
union.  Kelly™s statement would reasonably be interpreted 

by the employees as an unlawfu
l threat of job loss because 
the Respondent did not, as 
Gissel Packing
 requires, phrase 
                                                          
 7 The dissent acknowledges that here
 there was a prediction of ad-
verse consequences and that in 
Enjo
 there was not, but the dissent dis-
counts the difference.  But the difference is critical, and 
Enjo
 itself 
indicates this.  (In dismissing, the Board in 
Enjo
 found that ﬁthe Re-
spondent acknowledged that it was presently noncompetitive and, 
with-out expressly or implicitly predicting any adverse consequences
, asked 
employees to take that factor into account in deciding whether they 
want a union to represent them . . . .ﬂ  340 NLRB at 1341 (emphasis 

added)). 
8 Indeed, the Respondent does not argue, as our dissenting colleague 
does, that were the employees™ testimony credited, Kelly™s statements 

nonetheless did not violate the Act.  Rather, it only argues that the 
employees™ testimony should not be 
credited and that Kelly did not 
make the statements the judge found that he made. 
  KELLY BROS
. SHEET METAL
, INC
.  85its prediction on the basis of objective facts to convey its 
belief as to ﬁdemonstrably probable consequences beyond 
his control.ﬂ  Finally, the reasonableness of the prediction 
is irrelevant.  Under 
Gissel Packing, an employer must 
phrase its predictions ﬁon the basis of objective fact,ﬂ and 
as noted above, the Respondent did not do so.
9 Accordingly, we agree with the judge that the Respon-
dent violated Section 8(a)(1) of the Act by threatening 
employees with the loss of job opportunities if they se-
lected the Union. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified and set forth in full below and orders that the 
Respondent, Kelly Brothers Sheet Metal, Inc., Tallahas-

see, Florida, its officers, agents, successors, and assigns, 
shall 
1.  Cease and desist from 

(a) Interrogating its employees about their activities on 
behalf of the Sheet Metal Workers™ International Asso-
ciation Local Union No. 435, AFLŒCIO, or any other 

labor organization. 
(b) Creating the impression that it is engaged in sur-
veillance of its employees™ union activities. 
(c) Threatening its employees with discharge because 
of their union activities. 
(d) Discriminatorily prohibiting its employees from 
discussing the union while on the job. 
(e) Soliciting its employees to revoke their union au-
thorization cards. 
(f) Threatening its employees with loss of job opportu-
nities because of their union activities. 
(g) Discharging its employees because of their union 
activities. 
(h) In any like or related manner interfering with, re-
straining, or coercing employees
 in the exercise of rights 
guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer 
George Twiss and Robert Fern
andez full reinstatement to 
their former jobs or, if those jobs no longer exist, to sub-
stantially equivalent positions, without prejudice to their 
seniority or any other rights or privileges previously en-

joyed. 
                                                          
 9 The dissent also claims that we have stated that the Respondent as-
serted that it would be unable to operate as a unionized company.  The 
dissent has misconstrued our position.  In pointing out that the Respon-
dent failed to furnish an objective 
basis for claiming that unionization 
would adversely affect its operati
ons, we noted only that the Respon-
dent produced no evidence that it would be unable to operate as an 
organized company. 
(b) Make George Twiss and Robert Fernandez whole 
for any loss of earnings and other benefits suffered as a 
result of the discrimination against them, in the manner 
set forth in the remedy section of this decision. 
(c) Within 14 days from the date of this Order, remove 
from its files any reference to the unlawful discharges of 
George Twiss and Robert Fernandez, and within 3 days 

thereafter notify them in writing that this has been done 
and that the unlawful discharges will not be used against 
them in any way. 
(d) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment record
s, timecards, personnel re-
cords and reports, and all other records, including an 
electronic copy of such records if stored in electronic 
form, necessary to analyze the amount of backpay due 

under the terms of this Order. 
(e) Within 14 days after service by the Region, post at 
its facility in Tallahassee, Florida, copies of the attached 

notice marked ﬁAppendix.ﬂ
10  Copies of the notice, on 
forms provided by the Regional Director for Region 12, 
after being signed by the Respondent™s authorized repre-

sentative, shall be posted 
by the Respondent and main-
tained for 60 consecutive da
ys in conspicuous places 
including all places where notices to employees are cus-

tomarily posted.  Reasonable steps shall be taken by the 
Respondent to ensure that th
e notices are not altered, 
defaced, or covered by any other material.  In the event 

that, during the pendency of these proceedings, the Re-
spondent has gone out of business or closed the facility 
involved in these 
proceedings, the Respondent shall du-
plicate and mail, at its own expense, a copy of the notice 
to all current employees and former employees employed 

by the Respondent at any time since September 13, 2002. 
(f) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
 CHAIRMAN 
BATTISTA
, dissenting in part. 
I agree with my colleagues 
and the judge that the Re-
spondent violated Section 8(a)(3) of the Act by discharg-
ing employees Robert Fernandez and George Twiss. 
Contrary to the judge and my colleagues, however, I do 

not find that the Respondent violated Section 8(a)(1) by 
                                                          
 10 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  86allegedly threatening employees with the loss of job op-
portunities if they voted for the Union. 
In either November or December 2002, the Respon-
dent™s project manager, Bobby Kelly, held a meeting in 

which he addressed the subject of the union campaign. 
According to the credited testimony of employee Lay-
mon Miller, Kelly told the employees that ﬁhe could af-

ford to keep us working year-round right now but if we 
went union, he couldn™t ke
ep us working because there 
wasn™t [sic] that many union jobs around.  There weren™t 

any union contractors around.ﬂ  I find this statement to 
be a lawful expression of the Respondent™s opinion con-
cerning the possible effect unionization could have on its 
ability to operate in
 the marketplace. 
As the majority states, an employer may convey its 
ﬁbelief as to demonstrably probable consequences be-
yond his controlﬂ resulting from unionization, as long as 
this belief is based on ﬁobjective fact.ﬂ  
NLRB v. Gissel 
Packing Co.
, 395 U.S. 575, 618 (1969).  In dismissing an 
allegation similar to the one at issue here, the Board 
stated recently: 
 There is nothing inherently unlawful about an em-

ployer asking employees to consider the impact of un-

ionization on the Company™s poor competitive posi-
tion.  On the contrary, during a union organizational 
campaign, an employer has the right under Section 8(c) 

to convey to employees a view of its present economic 
situation and to ask them to consider whether union 
representation would improve or worsen that situation. 
 Enjo Architectural Millwork
, 340 NLRB at 1341 (2003). 
I find that Kelly™s stated doubt about the continuing 
viability of the company ﬁbecau
se there [weren™t] that 
many union jobs aroundﬂ to be a lawful expression of his 

opinion about the possible effect of unionization.  In the 
construction industry, it is not unusual for unions to insist 
upon, and obtain, clauses that require the signatory to 

work only on union jobs.
1  The employer here was sim-
ply making the prediction that, under such a clause, work 
would dry up because there 
were not that many union 
jobs available.  To be sure, the Respondent did not know 
for a certainty that the Union would be able to get such a 
clause.  However, given the history of such clauses (see 

fn. 1, supra), the Respondent™s prediction was a reason-
able one.  Thus, the Respondent was making an eco-
nomic prediction, not an unlawful threat to retaliate.  It 

strains credulity to believe that the Respondent would not 
want 
all the jobs it could get.  The Respondent was sim-
                                                          
 1 Woelke & Romero Framing, Inc. v. NLRB
, 456 U.S. 645, 657Œ658 
(1982). 
ply making the rueful prediction that, under a union con-
tract, it would be shut out of some markets. 
The majority asserts that 
employees ﬁwere told [by 
Kelly] that the Respondent could not keep them working 

if they went union.ﬂ  However, Kelly also said there 
ﬁweren™t any union contractor
s around.ﬂ  Thus, contrary 
to the majority, it is not ﬁspeculationﬂ to say that Kelly 

was discussing the difficulties of operating as a union 
contractor. 
Just as in 
Enjo, Kelly made the statement ﬁwithout any 
suggestion that [the Respondent] would retaliate . . . or 
that it would have to lay them off if the Union made de-
mands.ﬂ  
Enjo
, above at 1341 (findi
ng lawful statement 
that employees should ﬁthink
 twiceﬂ about the union be-
cause ﬁthe company isn™t competitiveﬂ and the union 

would not be ﬁbeneficial to the companyﬂ). 
My colleagues seek to distinguish 
Enjo
 on the basis 
that the Respondent here said that he could not keep em-

ployees working year round if they chose union represen-
tation.  In my view, this is a distinction without a real 
difference.  In 
Enjo, the Board found that there was no 
prediction of adverse consequences.  In the instant case, 
there was such a prediction.  A prediction is lawful, so 
long as it is a prediction of economic consequences, 

rather than a threat of reprisal.  As 
Enjo makes plain, the 
issue in these cases is whethe
r there was a threat of repri-
sal for engaging in protected activity.  As set forth above, 

I believe that there was no such threat. 
My colleagues also incorrect
ly state that the Respon-
dent asserted that it would be unable to operate as an 

organized company.  Kelly made no such assertion; he 
simply stated that he thought there was enough work 
until the end of the year, after which point he could not 
be confident, due to the changed circumstances under 
which the Respondent would be operating.  As such, he 

made a prediction.  He may have been incorrect, but he 
did not violate the Act. 
APPENDIX 
 NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and has ordered us to post and obey 
this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection  
  KELLY BROS
. SHEET METAL
, INC
.  87Choose not to engage in any of these protected 
activities. 
 WE WILL NOT interrogate our employees about their ac-
tivity on behalf of the Sheet Metal Workers™ Interna-
tional Association Local Un
ion No. 435, AFLŒCIO, or 
any other labor organization.   
WE WILL NOT create the impression that we are en-
gaged in surveillance of our employees™ union activities. 
WE WILL NOT threaten our employees with discharge 
because of their union activities. 
WE WILL NOT discriminatorily prohibit our employees 
from discussing the union while on the job. 
WE WILL NOT solicit our employees to revoke their un-
ion authorization cards. 
WE WILL NOT threaten our employees with loss of job 
opportunities because of 
their union activities. 
WE WILL NOT discharge our employees because of their 
union activities. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
set forth above.  
WE WILL, within 14 days from the date of the Board™s 
Order, offer George Twiss and Robert Fernandez full 

reinstatement to their former 
jobs or, if those jobs no 
longer exist, to substantially equivalent positions, with-
out prejudice to their seniority or any other rights or 

privileges previously enjoyed. 
WE WILL make George Twiss and Robert Fernandez 
whole for any loss of earnings and other benefits result-

ing from our discrimination against them, less any net 
interim earnings, plus interest. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unlaw-
ful discharges of George Twiss and Robert Fernandez, 

and WE WILL
, within 3 days thereafter, notify them in 
writing that this has been done and that the unlawful dis-
charges will not be used against them in any way.
  KELLY BROTHERS 
SHEET METAL
, INC.  Rafael Aybar, Esq. 
and 
Jermaine Walker, Esq.
, for the General 
Counsel. Paul R. Beshears, Esq.
, for the Respondent. 
DECISION STATEMENT OF 
CASES PARGEN 
ROBERTSON
, Administrative Law Judge.  A hearing 
was held in Tallahassee, Flor
ida, on June 11 and 12, 2003.  I 
have considered the entire reco
rd and briefs filed by Respon-
dent and the General Counsel in reaching this decision. 
Jurisdiction 
At material times Respondent ha
s been a Florida corporation 
with an office and principal pl
ace of business in Tallahassee, 
where it has been engaged in the nonretail business of furnish-
ing HVAC systems in new and renovated buildings.  Annually, 
in conducting its business opera
tions, Respondent purchases 
and receives goods valued in excess of $50,000 at its Tallahas-
see facility directly from point
s outside Florida.  Respondent 
has been an employer engaged in commerce within the mean-
ing of the National Labor Relati
ons Act (the Act), at all mate-
rial times. 
Labor Organization 
At material times the Charging 
Party (the Union) has been a 
labor organization within the meaning of the Act. 
Supervisory Issue 
Respondent admitted that Ronald (Bobby) Kelly Jr., Rischar, 
and Smith were supervisors and ag
ents at material times.  It 
denied that Gray, Curtis Higbee, and Gwynn (Tad) Lee were 
supervisors or agents. Respondent worked on the Tallahassee Community Hospital 
(TCH) project.  That work was on a six-story building.  Re-
spondent installed ductwork for the air conditioning system and 
their work started on March 4, 2002. 
Smith testified that he has worked for Respondent for 12 
years and is Respondent™s superi
ntendent.  Bob Kelly is Re-
spondent™s president.  Bobby Ke
lly is its project manager.  
Rischar is the job superintendent. 
 Mark Miller is a supervisor.  
In July 2002, the Company employed about 100 employees.  
Employees included sheet metal mechanics and helpers and 
employees in the welding and service departments. 
Smith gave orders to Rischar w
ho, in turn, gave orders to 
Gray, Higbee, and Lee. Accordi
ng to Smith, Gray, Higbee, and 
Lee were responsible for assi
gning work to employees only 
under the directions of Rischar.
  Gray, Lee, and Higbee were 
responsible for reporting to superiors the unsatisfactory work 
performance of employees.  Those reports did not include rec-
ommendations of disciplinary ac
tion.  Gray, Higbee, and Lee 
did not have authority to fire or suspend employees.  Nor did 
Gray, Lee, and Higbee have authority to effectively recommend 
that an employee be fired or suspended.  On the average Gray, 
Lee, and Higbee were each resp
onsible for seven or eight em-
ployees.  Smith and Bobby Kelly were responsible for hiring 
employees. 
Smith testified that Lee was a 
floor foreman.  Gray, Higbee, 
and Miller1 were also floor foremen 
and Gray, Lee, and Higbee 
had similar job duties on the TCH project.  Their jobs involved 
keeping the ductwork laid out ahead of the mechanics.  Smith 
assigned Gray, Lee, and Higbee 
their particular floor foreman 
jobs on TCH.  Gray was assigned to the third
 floor on the TCH 
project.  Lee was assigned to the second floor.  Higbee was 
responsible for running the exhaust duct from the first floor up 
through the sixth floor. 
                                                          
 1 As shown in the record Laymon Mi
ller was a sheet metal mechanic 
and not a foreman at some times material herein. 
   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  88Smith testified that he or Rischar inspected the work of each 
crew.  Gray, Lee, and Higbee did not inspect employees™ work.  
They did not evaluate employee
s™ work.  They did not have 
authority to direct employees to correct work.  They did not 
transfer employees to other jobs unless directed to do so by 
Rischar.  Gray, Lee, and Hi
gbee did not train employees on 
how to perform jobs safely.  
Nor did they review work for 
safety violations.  Gray, Lee, and Higbee also worked as me-
chanics.  Each of them was paid on an hourly basis.  Each made 
$18 an hour, as did other mechanics. 
Gray, Lee, and Higbee may ha
ve tried to smooth out argu-
ments between employees.  None 
of the three could allow an 
employee to leave early nor could Gray, Lee, or Higbee assign 
overtime.  Gray, Lee, and Higbee
 did not maintain employees™ 
time or overtime.  With the exception of Smith, all the others 
including Rischar punched the timeclock. 
When recalled during Respondent™s
 case, Smith testified that 
when he assigned work for Sunday,
 he told Higbee that if he 
needed any extra help to get Miller and anybody else that he 
needed to help him.  He then told Miller that they would proba-
bly need to work Sunday 
if Higbee needed them. 
Smith, Bobby Kelly, and Bob 
Kelly attended supervisory 
meetings.  No one else 
attended those meetings. 
Twiss testified that while he was employed he worked with 
Foreman Gray.  Gray told Twiss what work he was to perform.  
Gray checked every project Twiss worked on.  He told Twiss 
that he was happy with his work performance.  Gray did not 
work alongside the employees. 
Twiss testified that the only 
physical work he saw Gray perform was drawing up fittings 
and taking measurements.  Twi
ss estimated that drawing up 
fittings and taking measurements appeared to him to involve 8 
to 10 percent of Gray™s worktime.  During the remainder of his 
time Gray was away from the job or was involved in checking 
to make sure that projects in 
the different areas were getting 
done. Gray monitored Twiss™s work.  Gray did not talk to Twiss 
about safety matters and he di
d not assign overtime. Instead 
overtime was scheduled at the t
ime Twiss started his job with 
Respondent. Higbee testified that he has worked for Respondent for over 
9 years.  Higbee denied that he worked as a foreman on the 
TCH project.  He did work on that project from mid-April 
2002.  He did have three helpers on the TCH project and he 
admitted that he sometimes spoke to employees about some-
thing they should not have been doing.  He oversaw everything 
that went on in the mechanical rooms.  He testified that even 
though Twiss was not on his crew, he spoke to Twiss on a 
number of occasions.  Higbee tes
tified that on one occasion he 
told Twiss that ﬁto get off his 
ass and get to working.ﬂ  Higbee 
testified that he also saw othe
r employees out of their work 
areas.  According to Higbee, he reported incidents to Rischar 
whenever he noticed employees sitting on their butts during 
working hours. Higbee directed work of his helpers.  He told the two less 
experienced helpers how to glue, where to glue, when to glue 
ductwork and which sealant was for airtight seals.  The third 
helper helped Higbee lay 
out and install hangers. 
Miller recalled that during the time he worked for Respon-
dent he worked under Foreman Higbee only a couple of times 
when Higbee asked him to come in and work overtime on a 
Sunday.  He never saw Higbee 
discipline anyone but Higbee 
told Miller that he had fired an employee from Tennessee and 
that he had had Stokes™ pay reduced.  Higbee drove a company 
pickup truck. 
During his first 2 or 3 weeks with Respondent, Laymon 
Miller worked with Foreman Lee.  Lee would give all the em-
ployees their work assignments at the start of each shift.  Lee 
would look at the work and say it was all right or that some-
thing was wrong.  Lee would sometimes work along with the 
other employees if someone was 
in a bind.  Miller estimated 
that Lee worked with his tools about 20 percent of his time. 
Lee testified that he is current
ly a project superintendent for 
Respondent.  In July 2002, he was a foreman on one end of the 
2nd floor of the TCH project.  
In his job as foreman he was 
assigned to a particular area and told of his job by Smith or 
Rischar.  Lee was responsible fo
r insuring that all materials 
were available as needed on his job and that all the employees 
were performing their assigned dutie
s.  He oversaw the work of 
from 6 to 10 mechanics and helpers.  Lee did not issue written 
disciplinary action.
2  He did verbally warn employees about 
their actions on the TCH project.  Lee recalled that he issued 
those warnings each day. 
Lee testified that Smith and 
Rischar would ask him about 
how particular employees were 
performing.  He would advise 
Smith and Rischar whether he fe
lt an employee was performing 
good work and that was part of 
his job.  However, Smith and 
Rischar did not accept Lee™s 
comments without making their 
own evaluations. 
Lee was responsible for assigning work to employees on a 
limited basis.  He would lay out
 work ahead of the employees 
in order to accomplish the assignments given to him by Smith 
and Rischar.  He would sometim
es use his knowledge of an 
employee™s experience in making specific assignments.  He 

was responsible for inspecting th
e quality of each of his em-
ployees™ work.  When Lee felt work would not pass inspection 
by his superiors, he would dire
ct the employee to correct prob-
lems.  He would also watch for safety infractions and tell em-
ployees when they violated safe
ty standards.  He would some-
times reassign employees to work with others when an em-
ployee complained that he was working with someone that was 
too slow. Lee estimated that he spent 60 percent of his time overseeing 
and directing the work of other employees.  
Job Superintendent Rischar 
worked for Respondent on the 
TCH project from February until he had surgery on November 
15, 2002.  He testified that wo
rk assignments on the TCH pro-
ject were made after the genera
l contractor and Rock City Me-
chanical would tell Respondent each day what work was 
needed.  Those two contractors would tell Respondent about 
the pressure points and Rischar 
would radio his floor foremen 
regarding the necessary work assignments for that day.  Fre-
quently the general or mechanical contractor would radio Ris-
                                                          
 2 As shown herein Respondent did 
not issue written warnings during 
material times. 
  KELLY BROS
. SHEET METAL
, INC
.  89char regarding an immediate pr
oblem that required a work as-
signment.  Rischar would then 
tell one of Respondent™s floor 
foremen to get people over to 
handle that immediate problem. 
Conclusions Credibility 
I have considered the demeanor of each witness and the full 
record.  As shown above there were substantial conflicts in 
testimony regarding the duties of the foremen.  It is interesting 
to note that two witnesses, S
uperintendent Sm
ith and Higbee, testified along the lines that the foremen had no supervisory 
duties.  Others including Forema
n Lee and Job Superintendent 
Rischar as well as mechanics Miller and Twiss testified to the 

effect that the foremen directed
 the work of employees on their 
respective crews. 
According to Smith, the foremen, especially Gray, Lee, and 
Higbee, did not engage in any 
supervisory activity.  Those 
three, according to Smith, di
d not direct other employees™ 
work, they did not independently assign work to the employees, 
they did not evaluate other empl
oyees™ work, they did not ef-
fectively recommend disciplinary action, nor did the three ef-
fectively recommend discharge.  Instead, either Smith or Ris-
char preformed all those supervisory functions. 
Smith did admit that Gray, Lee,
 and Higbee were responsible 
to report unsatisfactory work of
 employees.  Moreover, when 
recalled to testify by Respondent, 
Smith testified that he did tell 
Higbee to select a crew including
 Miller, to work on a Sunday. 
It was undisputed that Respond
ent™s TCH project was a large 
job involving six  floors in a hosp
ital building as well as ductwork 
connecting the six floors.  Neverthe
less, according to Smith, he and 
Rischar handled all the supervisory responsibilities. 
It is undisputed that the ge
neral contractors expressed un-
happiness with the Respondent™s production on the TCH job.  
Despite that expression and Re
spondent™s admitted hiring of 
additional employees, it appears from Smith™s testimony that 
two people, Smith and Rischar, 
handled direct supervision on 
all six floors of the TCH project. 
Higbee™s testimony included a denial that he worked as 
foreman.  That conflicted with testimony Higbee gave in an 
affidavit to the NLRB (GC Exh. 3).  In the affidavit Higbee 
identified his job on the TCH project as foreman and testified 
that as foreman he was respons
ible for the mechanical room. 
Higbee admitted that he directed work of his helpers.  More-
over, Higbee admittedly issued verbal warnings and he told 
Twiss and other employees to ge
t to work even though he was 
not their foreman. 
Foreman Lee, on the other 
hand, admitted among other 
things that he oversaw the work of from 6 to 10 employees, that 

he verbally warned employees e
ach day, he evaluated employ-
ees and reported those evaluation
s to Rischar and Smith and he 
assigned work.  That testimony as well as other testimony in-
cluding that of Twiss and Miller showed that the foremen as-
signed work, monitored work, and instructed employees during 
their work. 
In view of demeanor and the full record, I do not credit the 
testimony of Smith or Higbee unless the specific testimony did 
not conflict with credited evidence.  I credit Miller and Twiss.  
I was generally impressed with 
the demeanor and testimony of 
Lee and I credit his testimony to the extent that it did not con-
flict with the testimony of Miller and Twiss.  I credit the testi-
mony of Rischar to the extent it
 did not conflict with credited 
evidence. 
Findings The testimony of Lee showed th
at foremen were responsible 
for having all materials on the job as needed; foremen oversaw 
that all the employees were pe
rforming their assigned duties; 
foremen oversaw the work of em
ployees; foremen issued warn-
ings to employees on a regular basis;
3 foremen informed their 
supervisors how specific employ
ees were performing; foremen 
assigned work to employees on 
a limited basis; foremen would 
lay out work ahead of employees; foremen sometimes made 
specific job assignments to employees based on the foreman™s 
knowledge of that employee™s skills; foremen told employees 
to correct problems if the work did not pass the foreman™s in-
spection; foremen watched for sa
fety infractions told employ-
ees when they were in viola
tion; and foremen reassigned em-
ployees when an employee complained that his coworker was 
too slow. Credited testimony including that of Twiss and Laymon 
Miller, showed that the foremen initially assigned each em-

ployee work at the beginning of each shift; the foremen were 
the ones that instructed the employees which work to perform; 
the foremen monitored and chec
ked all the employees™ work 
and oftentimes told the employees whether their work was good 
or otherwise; foremen Gray and Lee spent about 10 to 20 per-
cent4 of their total worktime drawing up fittings and taking 
measurements or working with 
others when they got behind. 
Legal Conclusions 
The Act defines ﬁsupervisorﬂ as any individual having au-
thority, in the interest of the employer, to hire, transfer, sus-
pend, lay off, recall, promote, 
discharge, assign, reward, or 
discipline other employees or re
sponsibly direct them, or to 
adjust their grievances, or effectively to recommend such ac-
tion.  As noted above, the credited records shows that foremen 
on the TCH project including Gray, Lee, and Higbee, had au-
thority to assign and discipline employees and the foremen 
responsibility directed the work of others and adjusted their 
grievances.  
NLRB v. Kentucky River Community Care, Inc
., 532 U.S. 706, 713 (2001); 
Beverly Enterprises
, 313 NLRB 491 
(1993). The credited evidence proved that TCH foremen exercised 
independent judgment in issuing the only disciplinary action 
exercised by Respondent short of suspension or discharge.
5  Harborside Healthcare, Inc.,
 330 NLRB 1334 (2000).  Lee and 
                                                          
 3 Respondent project manager, Rona
ld Kelly Jr. and Superintendent 
Smith testified that Respondent did 
not have a formalized discipline 
policy of issuing written warnings during the summer and fall of 2002.  
However, as shown herein, verbal warnings were issued by foremen 

including specifically Lee and Higbee. 
4 Lee testified that he spent 60 percent of his work overseeing and 
directing the work of other employees. 
5 Respondent did not issue written 
warnings during the summer and 
fall of 2002. 
   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  90Higbee admittedly issued verbal
 warnings to employees both 
inside and outside of in their 
respective crews.  The testimony 
of Higbee showed that those wa
rnings were issued without 
consulting higher-level supervisors.  Therefore, the foremen 
issued warnings through use of independent judgment.  More-
over, the credited evidence showed that foremen exercised 
independent judgment in evaluating the work of crewmembers; 
assigning work with a mind toward the skills of the individual 
employee; directing employees to correct defective work; and 
in monitoring and overseeing the work of their crewmembers.  
Therefore, I find that Higbee, Lee, and Gray were supervisors 
and agents of Respondent
 at material times. Unfair Labor Practice Allegations 
Section 8(a)(1) 
By Charles Gray: 
Interrogation: Threat of Discharge: 
Impression of Surveillance:  When Twiss started working for Respondent on August 24, 
2002, his foreman, Gray, asked 
him, ﬁAre you from the Un-
ion?ﬂ  Twiss did not answer that
 question. Instead he replied, 
ﬁMan, I™m from the west side.ﬂ
6  Gray then said that he had 
been a member of the Union Local 85 in Georgia.
7 Twiss asked Gray to sign a union card on September 13, 
2002.  Gray replied, ﬁ
Hell, no
,ﬂ and walked away.  Then Gray 
came back and said to Twiss, ﬁ
Let me give you a hint.  Max and Franklin know the names of everyone that was at that union 
meeting the other night.  If we hear any talk going on about a 
union you will be fired and your check will be here in 10 min-
utes.  We™ll have your ch
eck here in ten minutes
.ﬂ8  Twiss then 
heard Gray say into his cell phone, ﬁ
Max, we have to talk im-
mediately.ﬂ 
Harris was also present during that conversation.  Harris tes-
tified that Gray told Twiss that Rischar and Smith said that they 
knew about a union meeting and that somebody was there and 
took names.  Gray said that if there ﬁwas any more talk about 
union on the job, that Franklin [Smith] would have their check 
in ten minutes and run their butts off.ﬂ 
Twiss had a second conversati
on with Gray regarding the 
Union on September 13.  Gray as
ked Twiss why he would want 
anybody to join a union since the union didn™t have any work in 
Tallahassee. 
Conclusions Credibility 
Gray did not testify.
9  In consideration of their demeanor and 
the entire record I credit the testimony of Twiss and Harris.
                                                           
 6 Twiss was referring to the west side of Jacksonville, Florida. 
7 Harris was present during this conversation between Twiss and 
Gray. 
8 Max and Franklin are admitted 
supervisors (Max Rischar and 
Franklin Smith). 
9 Gray™s October 24, 2002 affidavit was received in evidence.  His 
testimony shows that he did have 
conversations with Twiss about the 
Union but Gray generally denied th
at he interrogated employees about 
Findings The credited testimony shows that Gray questioned Twiss 
about whether he was from the 
Union and why he would want 
anybody to join a union.  That te
stimony also showed that Gray 
threatened Twiss that Responde
nt™s supervision knew which 
employees had attended a union 
meeting and that Twiss would 
be fired if they heard any talk going on about a union. 
 By Franklin Smith: 
Prohibited employees from discussing the Union: 
Threat of Discharge: 
Interrogation:  Counsel for the General Counsel pointed to the incident of 
Twiss™s discharge to support its
 allegation that Smith made 
comments in violation of Secti
on 8(a)(1).  On September 14 
shortly before he checked in on the TCH job, Twiss was with 
Harris and a few other employees.  Smith said, ﬁ
Everett, you™re 
fired.  I™m not going to have yo
u come on my job trying to re-
cruit my men for the union on my time
.ﬂ  Twiss replied, ﬁ
Frank-lin, I haven™t been doing it on your time
.ﬂ  Smith repeated, 
ﬁWell, you™re fired
.ﬂ Then Smith told Harris to come over.  
Twiss stated that Harris did not
 belong to his union.  Smith 
asked, ﬁ
Brian, do you belong to the union?
ﬂ  Harris replied that 
he did not. 
Harris testified that as he 
and Twiss were going to their 
workstation, Smith yelled, ﬁGeorge Twiss.ﬂ  Smith then told 
Twiss that he was fired and said it™s ﬁ
for promoting the union 
on my time
.ﬂ 
Smith testified that Gray told him that Twiss was talking 
about the Union while at work.  Smith testified that he told 
Twiss that Twiss could not talk
 union on company time.  Smith 
testified that he told Twiss that he did not care if Twiss talked 
to employees about the union before worktime, breaktime, 
lunch, or afternoon. 
Conclusions Credibility 
As shown herein, I was not impr
essed with the demeanor of 
Smith.  As to the incident involving the discharge of Twiss, I 
was more impressed with the testimony of Twiss and Harris. 
Smith implied that Respondent 
had a rule against talking 
about the union on the job.  However, the credited record did 
not show there was a nondiscriminatory rule that would include 
a prohibition against talking about the union.  The full credited 
record showed there was no rule against talking before the Sep-
tember 14 discharge of Twiss. 
I credit the testimony of Twiss and Harris and do not credit 
the testimony of Smith. 
Findings The credited record showed that Respondent did not have a 
rule or rules against solicitation, talking, or distribution before 
September 14.  Nevertheless, th
e undisputed record shows that 
                                                                                            
 their union sympathies, that he thr
eatened any employee that he was 
being ﬁsurveilledﬂ and that he threat
ened any employee with discharge 
for union activities.   KELLY BROS
. SHEET METAL
, INC
.  91Smith told Twiss that he was 
discharged because he was re-
cruiting for the Union. 
Smith was in effect telling employees that recruiting for the 
union while on the job was prohibited.  In view of the record 
showing that Respondent had no ru
le against talking, solicita-
tion, or distribution before that
 comment, it is clear that Re-
spondent was discriminatorily prohibiting the employees from 
discussing the union.  Moreover, 
that evidence shows that Re-
spondent did not differentiate between time involved in work 
and time on breaks and at meals. 
Smith™s comments also included a threat that employees that 
recruited for the union while on the job would be discharged.  
Additionally, Smith questioned Harri
s as to whether Harris was 
in the Union. 
 By Gwynn (Tad) Lee: 
Solicited revocation of Union cards: 
Interrogation: By Curtis Higbee: 
Solicited revocation of Union cards: 
Interrogation:  Testimony including that of L
ee and Higbee showed that Lee 
and Higbee prepared union free cards
10 and both Lee and Hig-
bee distributed those cards a
nd asked employees to sign and 
return those cards to them.
 Around the end of October 2002, Lee handed Miller a copy 
of General Counsel™s Exhibit 7. 
 Lee said the he and the Kelly 
Brothers weren™t for the Union a
nd didn™t want it.  Later, about 
the first of November, Higbee gave Miller a similar paper.  Lee 
gave employee Reed a similar pa
per as he was clocking in or 
out, in October or November. 
The paper given employees by Lee or Higbee, stated: 
 THE EMPLOYEES OF KELLY BROTHERS SHEET 
METAL INC WHO WISH TO REMAIN UNION FREE 
I THE UNDER SIGNED HEREBY MAKE KNOWN 
THAT I WISH TO 
NEGOTIATE ON MY OWN BEHALF DIRECTLY WITH 
KELLY BROTHERS SHEET METAL INC. 
FURTHERMORE, IF IN HAST I PREVIOUSLY SIGNED 
A UNION CARD 
WITHOUT ALL THE FACTS 
I NOW DECLARE THAT 
DECISION NULL AND VOID 
NAME__________________________________________ 
TEL NO_________________________________________ 
ADDRESS_______________________________________ 
CITY___________________________________________ 
STATE___________________ZIP CODE______________ 
DATE____________(SIGN)_________________________ 
 There was no evidence that any employees requested assis-
tance in revoking union authorization cards. 
Conclusions Credibility 
There is no dispute regarding this matter.  Lee and Miller 
admitted that the two of them created General Counsel™s Ex-
                                                          
 10 GC Exh. 7. 
hibit 7 and that the two of them distributed the union free cards 
to employees. 
Findings Unlike the situation where Respondent restricted and pun-
ished employees for engaging in prounion activity on the job, 
two supervisors distributed uni
on free cards on the worksite 
especially near the timeclock.  Higbee admitted that he passed 
out approximately 50 cards to 
employees and that around 42 or 
43 employees returned signed union free cards to him. 
 By Ronald (Bobby) Kelly Jr:
11 Threatened loss of work and more onerous working 
conditions.
  Miller and Reed testified about a meeting near Respondent™s 
shop around late November or early December.  Miller, Reed, 
and other employees were told 
to leave the TCH project and go 
back to the shop and clock 
out.  About 50 to 60 employees 
returned to the shop.  Miller testified that Bobby Kelly spoke to 
the employees.  He told the employees that they were going to 
have a meeting about the union but since he couldn™t speak 
about the Union on company property, the employees were to 
go across the street to the graveyard.  Bobby Kelly spoke to the 
employees at the graveyard.  He
 said that right now he could 
keep them working year around but if they went union he 
couldn™t keep them working because there weren™t that many 
union jobs around.  Kelly told the employees that he had 
worked for a union before and that Kelly Brothers wasn™t for 
the union.  He wasn™t for the union.  Kelly said the only thing 
the union wanted was for the employees to give it their money. 
TCH project manager, Ronald 
Kelly Jr., admitted that he 
talked to employees about the union in the graveyard.  He de-
nied telling the employees that 
he could not keep them working 
year around if they went union. Kelly denied that he opposed 
the Union. 
Conclusions Credibility 
In consideration of the demeanor of the witnesses and the 
full record I am convinced that 
Miller and Reed testified truth-
fully regarding the graveyard meeting.  I credit their testimony 
in that regard and do not cred
it the conflicting testimony of 
Ronald Kelly Jr.  The record showed that at the time of the 
meeting both Respondent in gene
ral and Kelly in particular, 
were opposed to the Union.  In fact Kelly stated that he held the 
meeting off company property in order to avoid any possibility 
the Union would be given equal time to speak to employees at 
the Company.  I find Kelly™s testimony that he did not oppose 
the Union was not believable and I do not credit his testimony, 
which conflicts with credited evidence. 
Findings The credited testimony showed that Bobby Kelly threatened 
Respondent™s employees with loss 
of job opportunities if they 
selected the Union. 
                                                          
 11 Respondent admitted that Kelly was its supervisor and agent. 
   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  92Section 8(a)(1) Legal Conclusions 
Interrogation As shown above, Gray and 
Smith questioned employees 
about the employees™ support of the Union.  Counsel for the 
General Counsel also argued th
at Lee and Higbee interrogated 
employees when the two of them distributed union free cards.  I 
find that the actions of Lee and 
Higbee in that regard did not 
constitute unlawful interrogation.  There was nothing in the 
union free cards or in the comments made when those cards 
were distributed, that constituted illegal interrogation.  How-
ever, as shown above, there were 
other instances of supervisors 
questioning employees about the Union. 
As to those instances of que
stioning of employees, I shall 
consider whether Respondent™s 
actions were unlawful.  The 
Board recently considered whether interrogation was unlawful 
in Westwood Health Care Center
, 330 NLRB 935, 939, 940 
(2000):  We agree with our dissenting colleague that the appli-
cable test for determining whether the questioning of an 
employee constitutes an unlawful interrogation is the total-
ity-of-the-circumstances test
 adopted by the Board in 
Rossmore House, 
269 NLRB 1176 (1984), affd. sub nom. 
Hotel Employees Union Local 11 v. NLRB, 
760 F.2d 1006 
(9th Cir. 1985), and adhered to by the Board for the past 
15 years.  [Fn. 16]  We also agree that in analyzing alleged 
interrogations under the 
Rossmore House
 test, it is appro-
priate to consider what have come to be known as ﬁthe 
Bourne factors,ﬂ so named because they were first set out 
in Bourne v. NLRB, 
332 F.2d 47, 48 (2d Cir. 1964).  Those 
factors are:  
 (1) The background, i.e. is there a history of employer 
hostility and discrimination? 
(2) The nature of the information sought, e.g., did the 
interrogator appear to be seeking information on which to 
base taking action against individual employees? 
(3) The identity of the questioner, i.e. how high was he 
in the company hierarchy? 
(4) Place and method of interrogation, e.g. was em-
ployee called from work to the boss™s office?  Was there 
an atmosphere of unnatural formality? 
(5) Truthfulness of the reply. 
 Unlike our colleague, however, we note that these and 
other relevant factors ﬁare no
t to be mechanically applied 
in each case.ﬂ  269 NLRB at 1178 fn. 20.  As the D.C. Cir-
cuit Court of Appeals has si
milarly noted, determining 
whether employee questioning 
violates the Act does not 
require ﬁstrict evaluation of 
each factor; instead, ‚[t]he 
flexibility and deliberately broad focus of this test make 
clear that the Bourne criteria are not prerequisites to a 
finding of coercive questioning,
 but rather useful indicia 
that serve as a starting point for assessing the totality of 
the circumstances.™ﬂ  
Perdue Farms, Inc. v. NLRB, 
144 
F.3d 830, 835 (D.C. Cir. 1998), quoting 
Timsco, Inc. v.
 NLRB, 
819 F.2d 1173, 1178 (D.C. Cir. 1987).  In the final 
analysis, our task is to dete
rmine whether under all the cir-
cumstances the questioning at issue would reasonably tend 
to coerce the employee at whom it is directed so that he or 
she would feel restrained from exercising rights protected 
by Section 7 of the Act. 
 As found above, Gray questioned Twiss on the first day 
Twiss worked, as to whether Twiss was from the Union.  Smith 
interrogated both Twiss and Harri
s as he discharged Twiss.  
Smith said Twiss was recruiting for the Union at work and, 
thereby, questioned whether Twiss was actually recruiting for 
the Union and when. Smith directly questioned Harris as to 
whether he was in the Union. 
In regard to the Bourne factors, there was evidence that Re-
spondent strongly opposed the Union; that Respondent, espe-
cially through its superintendent
, Smith, sought information for 
use in determining whether em
ployees should be terminated; 
that one of the questioners was the superintendent of the entire 
TCH job and the other was a fo
reman directly over the em-
ployee questioned; and that both employees Twiss and Harris 
responded untruthfully when questioned about their union af-
filiation.  Moreover, when considered against the ﬁtotality of 
the circumstances,ﬂ it is apparent that the interrogations by 
Smith and Gray were coercisive
 and constitute violations of 
Section 8(a)(1) of the Act. 
Threat of Discharge 
Threat of Loss of Job Opportunities 
Foreman Gray threatened employ
ee Twiss that he would be 
fired and his check would be there in 10 minutes if there were 
any talk about the Union.  S
mith discharged Twiss and told 
Twiss in the presence of Harris, that he was discharged because 
he was recruiting for the Union on company time.  Smith then 
asked Harris if he belonged to 
the Union.  I find that Smith 
implied that he would discharg
e Harris if he belonged to the 
Union.  Smith also threatened 
that he would discharge employ-
ees for union recruiting when he discharged Twiss.  Addition-
ally, Ronald Kelly Jr. effectively told employees that he would 
keep them in work unless they selected the Union in which case 
he could not keep them working year around. 
The Board has consistently found threats of loss of job op-
portunities or discharge, cons
titute 8(a)(1) violations.  
Donald 
E. Hernly, Inc
., 240 NLRB 840 (1979); 
Sunnyside Home Care 
Project, Inc
., 308 NLRB 346 fn. 1 (1992); 
Wake Electric Mem-
bership Corp
., 338 NLRB 298 (2002).  I find that Respondent 
engaged in unfair labor practice
s by threatening its employees 
with discharge and by threaten
ing its employees with loss of 
job opportunities. 
Created the Impression of Surveillance 
Foreman Gray told Twiss that Rischar and Smith knew the 
names of everyone that was at that union meeting.
12  Then Gray 
went on to say that Twiss woul
d be fired and his check would 
be delivered in 10 minutes if Respondent heard of any union 
talk.  The test for determini
ng whether Gray™s comment consti-
tutes an illegal impression of surveillance is whether the em-
                                                          
 12 The record evidence showed th
at employees had attended a union 
meeting before Gray made those comments. 
  KELLY BROS
. SHEET METAL
, INC
.  93ployee would reasonably assume th
at their union activities were 
under surveillance.  
U. S. Coachworks, Inc.,
 334 NLRB 118 
(2001). Gray coupled his comments with a threat to discharge any-
one talking about the Union.  Gray implied that Respondent 
knew something it had not learned through observation of overt 
union activities. 
The record showed that numerous employees had attended 
one or more union meetings.  Therefore, Gray™s comments 
appeared to be true.  In view of that evidence and the full re-
cord, I find that Gray™s comments did reasonably lead Twiss to 
believe the employees™
 union activities were
 under surveillance 
and I find that Gray™s comment constitutes a violation of Sec-
tion 8(a)(1). 
Prohibited Employees from Discussing the Union 
Counsel for the General Counsel
 pointed to Superintendent 
Smith™s comments when he discha
rged Twiss, as showing that 
Respondent unlawfully prohibited
 employees from discussing 
the Union.  The record showed that despite Smith™s comments 
to Twiss, employees were not 
otherwise prohibited from talking 
about nonwork-related matters while at work.  There was no 
evidence that Respondent lawfully prohibited solicitation or 
distribution. 
Smith stated in the presence of other employees that Twiss 
was discharged and that Smith w
ould not allow Twiss to recruit 
his employees for the Union while Twiss was on Smith™s time. 
The message was obvious.  Smit
h was discharging Twiss be-
cause he felt Twiss had discusse
d the union with other employ-
ees while at work.  Its impact
 on other employees was also 
obvious.  Anyone that discussed the Union while at work ran 
the risk of being treated like Twiss. 
Counsel for the General Counsel
 pointed out several unlaw-
ful aspects of Smith™s comments.  
In the first place, it is usually 
unlawful to restrict employees from talking about the Union 
when employees are not working and are otherwise free to 
discuss nonwork-related matters. 
 Smith™s comments appeared 
to encompass all time at work without regard to whether the 
involved employees were on break or were otherwise engaged 
in free time activities.
13  Litton Microwave Cooking Products
, 300 NLRB 324 (1990); Southeastern Brush Co.,
 306 NLRB 884 (1992). Also, it is generally an unfair labor practice to prohibit em-
ployees from talking about the Union when employees are not 
prohibited from talking about ot
her nonwork related matters.  
Waste Management of Palm Beach
, 329 NLRB 198, 201 
(1999). I find that Respondent engaged in unfair labor practices in 
violation of Section 8(a)(1) by
 unlawfully prohibiting its em-
ployees from talking about the Union. 
Solicited Employees to Revoke their Union Cards 
As shown above Foremen Lee 
and Higbee prepared and dis-
tributed antiunion cards to employees.  Those cards contained 
an indication that the signer 
was revoking previously signed 
                                                          
 13 I do not credit Smith™s testimony including his testimony that he 
restricted his prohibition to time other than breaktime and before and 
after work. 
union cards.  In view of the fact
 that supervisors solicited em-
ployees to sign those cards, I find that action constitutes unlaw-
ful activity.  Supervisors may not lawfully solicit employees to 
withdraw their union authorization cards.  
Mohawk Industries, 
334 NLRB 1170, 1171 (2001). 
Here, not only were the antiunion cards prepared and distrib-
uted by supervisors, but, as s
hown herein, the cards were dis-
tributed on the TCH job.  As shown above, on the other side of 
the coin, Respondent was holding
 out to employees advocating 
the Union that it prohibited thei
r recruiting for the Union while 
at work. 
The employees were told to sign the cards and return it to the 
foreman.  I find those actions
 by Lee and Higbee constitutes 
additional violations of Section 8(a)(1). 
Section 8(a)(3) 
Discharge of George Everett Twiss 
Twiss was discharged on Sept
ember 14, 2002. Superinten-
dent Smith said, ﬁEverett, you™re
 fired.  I™m not going to have 
you come on my job trying to recruit my men for the union on 
my time.ﬂ  Twiss replied, ﬁFrank
lin, I haven™t been doing it on 
your time.ﬂ  Smith repeated, ﬁWell, you™re fired.ﬂ  Smith asked 
Harris, ﬁBrian, do you belong to the union?ﬂ  Harris replied that 
he did not.  Harris testified in corroboration of Twiss™s testi-
mony. 
Twiss had worked for Respondent
 as a sheet metal mechanic 
on the TCH project since August 24, 2002.  His foreman was 
Gray.  There were anywhere from 9 to 13 employees on the 
third floor including the foreman, while Twiss worked there. 
Twiss testified that on his first 
day on that job Gray asked him 
where he was from.  When Twiss replied he was from Jackson-
ville, Gray asked if he was from the union.  Twiss replied that 
he was from the west side of Jacksonville.  During that conver-
sation Gray told Twiss that he had been a member of Local 85 
in Georgia. Occasionally Twiss™s work required him to go to other floors 
to get materials, supplies, or 
to seek information from a super-
visor.  His coworker, sheet metal mechanic Harris, also went to 
other floors to pick up materials, 
supplies, or information.  Oc-
casionally Twiss and Harris ran t
hose errands together but most 
of the time they made separate 
errand runs.  On errands Twiss 
frequently talked with other 
employees regarding both work 
related and nonwork-related matters. 
Twiss has been a member of Local 435 since 1972.  On three 
occasions while he was at work, Twiss solicited employees to 
sign union authorization cards. 
 Twiss attended a union meeting 
in Tallahassee around September 5, 2002. 
On the day before his discharg
e, Twiss asked Foreman Gray 
to sign a union card.  Gray replied, ﬁ
Hell, no
,ﬂ and walked 
away.  Then Gray came back and said to Twiss, ﬁ
Let me give 
you a hint.  Max and Franklin know the names of everyone that 
was at that union meeting the othe
r night.  If we hear any talk 
going on about a union you will be fired and your check will be 
here in 10 minutes.  We™ll have your check here in ten min-
utes.ﬂ  Twiss then heard Gray say into his cell phone, ﬁ
Max, we 
have to talk immediately
.ﬂ    DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  94Twiss had a second conversation with Foreman Gray on the 
day before he was discharged
.  Gray asked Twiss why he 
would want anybody to join a union since the union didn™t have 
any work in Tallahassee.  Twiss replied that the Union had 
people that became members over there and they might have 
some work. 
Sheet metal mechanic Harris testified that he worked with 
Twiss while employed by Respondent on the TCH project.  He 
testified that Twiss asked Foreman Gray to sign a union card 
shortly before lunch a couple 
days before Twiss was dis-
charged.  Gray ﬁ
kind of got excited and said no he didn™t want 
to sign a card.  And what made it anything that the union was 
coming to Tallahassee?  There was no work
.ﬂ 
Harris testified there was another conversation between Gray 
and Twiss that same day after lu
nch.  Gray said ﬁthat Max and 
Franklin said they knew about
 a union meeting and that some-
body was there and took the names.  If there was any more talk 
about the union on the job, that Franklin would have their 
check in ten minutes and run their butts off.ﬂ 
Smith testified that he talked with Gray on the evening be-
fore Twiss was terminated.  Gray told him that things would be 
better on the third floor if Twiss wasn™t walking around talking 
and interfering with everybody.  Gray said that Twiss was talk-
ing about the Union.  The next morning Smith told Twiss that 
he had too many complaints on 
him, that he was interfering 
with other people working.  Smith told Twiss that he didn™t 
care if he talked about the union on his own time but not on 
company time.  Smith told Twiss that he was letting him go. 
Smith testified that he made the decision to discharge Twiss.  
He based that decision on absent
eeism, coming in late, being 
out of his workplace and interfering with other employees.  
Smith twice verbally warned Twi
ss about being out of his work 
area.  He did not document those warnings. 
Smith testified that within a week of Twiss starting work, 
Foreman Gray told Smith that 
Twiss was staying out of his 
work area and that Twiss was excessively slow on installation.  

Smith told Twiss that he was 
going to have to do better than 
what he was doing and that Twiss didn™t have time to walk 
around and talk to and bother people.  Smith told Twiss they 
were really pushed up there on that floor and he needed every 
man working and that at $18 an hour he was expecting Twiss to 
improve his production. 
About a week later Smith found Twiss and two helpers not 
working.  Smith told Twiss to go back to work.  He told Twiss 
that he didn™t need to be talking and they needed to be working. 
Smith testified that he told Twiss that he didn™t care about him 
talking about the Union as long as it was before worktime, 
breaktime, lunch, or afternoon. 
Twiss testified that he had never been told of a rule that pro-
hibited talking or that prohibite
d solicitation.  Twiss was never 
disciplined while he worked fo
r Respondent and he was never 
spoken to about being out of his 
work area.  On one occasion, 
on September 12, Smith and Gray talked to Twiss and Harris 
about work performance.  Smith to
ld them that they needed to 
tighten up.  Smith then said, ﬁ
Well, don™t get me wrong.  You™re 
doing a great job.  Your work is fine.  You just need to do a 
little bit more of it
.ﬂ 
Respondent also called Higbee.  He testified that even 
though he did not work with Twiss on the TCH project, he 
continually saw Twiss in areas other than Twiss™s regular work 
area.  Higbee testified that he usually saw Twiss out of his work 
area during the time after the lunchbreak.  On those occasions 
Twiss was standing around talking 
to people.  Higbee testified 
that he had no knowledge that
 Twiss had business-related rea-
sons for being out of his regular work area on those occasions.  
On one occasion Higbee told Twiss that ﬁhe needed to get off 
his ass and get to working.ﬂ  
Higbee told Rischar about that 
incident.  According to Higbee, he reported all incidents to 
Rischar whenever he noticed employees sitting on their butts 
during working hours. 
Lee testified that even though 
he was not Twiss™s foreman, 
he did observe Lee occasionally out
 of his regular work area.  
On occasion Twiss was looking for material or supplies and 
Lee helped direct Twiss to the proper source but on other occa-
sions  Twiss was out of his work area with no work-related 
purpose.  Lee testified that he didn™t recall reporting Twiss 
being out of his work area to anyone because that ﬁwas so ram-
pant among many individuals.ﬂ 
Conclusions Credibility 
As shown above, I was not impr
essed with the demeanor of 
Smith.  Moreover, his testimony 
did not square with the cred-
ited record and in some instances his testimony was inconsis-
tent.  For example the General Counsel called Smith early in 
the hearing.  At that time Smith testified that he cautioned 
Twiss on one occasion about Twiss talking about the Union 
during work.  When asked how he learned that Twiss was talk-
ing about the Union, Smith replied that several employees 
complained to him about Twiss talking about the Union while 
they were trying to work.  Smith testified that none of those 
employees that complained to him was a foreman. 
Respondent subsequently called 
Smith.  At that time, while 
on cross-examination, Smith testified that Foreman Gray told 
him that Twiss was talking about the Union.  Smith testified 
that Gray told him that during about the first week that Twiss 
was on the job.  Counsel for the General Counsel asked Smith 
if any other employees told him that Twiss was talking about 
the Union and he replied, ﬁI can™t recall.ﬂ 
I was more impressed with th
e testimony of Twiss and Har-
ris than that of Smith, Rischar, and Higbee and I credit Twiss 
and Harris.  I especially credit the testimony of Twiss and do 
not credit the contrary evidence in regard to Gray™s September 
13 comments to Twiss regarding what would happen to Twiss 
if there was talk about the union.  Gray did not testify and an 

affidavit from him contained only a blanket denial. 
Finally, there was the questi
on of what was Respondent™s 
rule regarding talking while on the job.  Smith implied that 
Respondent had a rule against talking on the job.  However, 
there was no evidence to show that was the case.  Instead, the 
full credited record showed there was no rule against talking 
before the September 14 discharg
e of Twiss.  Employees rou-
tinely talked while on the job.  I credit that testimony of Twiss 
and do not credit the testimony of Smith. 
  KELLY BROS
. SHEET METAL
, INC
.  95Findings The credited record showed that Respondent did not have a 
rule against solicitation, talking,
 or distribution before Septem-
ber 14.  Nevertheless, the undisp
uted record shows that Smith 
discharged Twiss on September 
14, and told Twiss that his 
discharge was because he was recruiting employees for the 
Union on Smith™s time. 
Twiss was involved in union acti
vity.  He was 
a member of 
the Union and he solicited employees including Foreman Gray 
to join the Union.  Twiss™s union activities were proximate in 
time to his discharge.  On the da
y before he was discharged he 
asked Foreman Gray to sign a 
union card.  After refusing to 
sign the card Gray returned and said to Twiss and told him that 
Respondent knew which employees
 had attended a union meet-
ing and that Twiss would be fire
d and his check delivered in 10 
minutes if there was union talk.  Twiss overheard Gray say on 
his cell phone, ﬁ
Max, we need to talk immediately
.ﬂ In considering whether the evidence supported the General 
Counsel, I find that the record showed that Twiss was involved 
in union activities; that Respon
dent knew he was involved in 
union activities; that Respondent 
harbored union animus; that 
Respondent discharged Twiss on 
the day following its determi-
nation that Twiss was recruiting for the Union; and that Re-
spondent used pretext in trying to justify its discharge of 
Twiss.14  I find on the basis of the full credited record that Re-
spondent was motivated to discha
rge Twiss because of its union 
animus.15 I shall consider whether the record showed that Twiss would 
have been discharged in the absence of union activities.  Re-
spondent in its brief as well as 
during testimony at the hearing, 
contended that Twiss was discha
rged because of absenteeism, 
being out of his workplace, and 
interfering with other employ-
ees™ work.  Respondent conceded
 that ﬁthe reason behind Mr. 
Twiss being out of his workplace and interfering with other 
employees™ work was mostly due 
to his constant union solicita-
tions.ﬂ As to absenteeism, Respondent
 argued that Twiss missed 2-
1/2 days work during the short time he worked for Respondent. 
Three people testified about Twi
ss™s discharge.  Those three 
witnesses were Twiss, Harris, a
nd Smith.  None of those three 
recalled there being a mention of absenteeism as a reason for 
Twiss™s discharge.  I am convinced that absenteeism did not 
play any part in Respondent™s discharge of Twiss. 
Respondent also argued that Tw
iss was discharged because 
he was frequently out of his work
 area interfering with other 
employees™ work by talking about the Union. 
                                                          
 14 Respondent alleged that it discharged Twiss because he was re-
cruiting for the Union on company time when Respondent had no rule 

prohibiting talking, soliciting, or di
stributing during work time.  More-
over, as shown above, Respondent 
contended during the hearing that 
additional factors including absenteeism
, being out of his work area and 
interfering with other employees cont
ributed to Twiss™s discharge even 
though Superintendent Smith stated
 only one reason for Twiss™s dis-
charge when he discharged him. 
15 Among other evidence the record proved animus through state-
ments Smith made when he discharged Twiss as well as by the other 
unfair labor practices found herein. 
Superintendent Smith, whose te
stimony was discredited, did 
testify that he told Twiss he was discharged.  Smith testified 
that he told Twiss that Twiss was interfering with other peo-
ple™s work, that he did not care if Twiss talked Union on his 
own time and that Twiss™s work performance was not up to 
what it was supposed to be. 
However, as shown above I cr
edited the testimony of Twiss 
regarding the discharge incident.  Twiss testified that Smith 
gave as the only reason Twiss 
was discharged, ﬁI™m not going 
to have you come on my job trying to recruit my men for the 
union on my time.ﬂ  Harris corro
borated Twiss.  Harris recalled 
that Smith told Twiss he was 
being fired ﬁfor promoting the 
union on my time.ﬂ 
In view of that evidence I do not credit Respondent™s argu-
ment to the effect that Twiss™s union activities had nothing to 
do with his discharge.  The record shows what was on the mind 
of the decisionmaker at the time he discharged Twiss.  Smith 
discharged Twiss because he felt Twiss was recruiting for the 
Union and Smith said that to Twiss. 
I am aware that employers are sometimes justified in dis-
charging someone for violation of 
lawful no-solicitation rules.  
That is not the case here.  Th
e record showed that Respondent 
did not have a no-solicitation rule, or for that matter, any other 
rule, that lawfully prohibited employees including Twiss, from 
soliciting for the Union. 
Finally, I shall consider whether the credited record shows 
that Twiss would have been disc
harged because he interfered 
with other employees™ work in th
e absence of union activity.  In 
that regard Respondent argued that
 it did not matter what Twiss 
was saying in his discussions w
ith other employees.  Instead, 
only the fact that Twiss was in
terfering with others™ work con-
tributed to his discharge. 
Respondent was left with only 
discredited testimony to sup-
port its argument. Respondent™s 
witnesses including Smith and 
Higbee testified to numerous warnings to Twiss for interfering 
with others™ work.  As shown ab
ove I did not credit that testi-
mony.  Instead I credited the testimony of Twiss.  Twiss testi-
fied that no supervisor or foreman ever told him that he was 
talking too much, or that he was leaving his work area too fre-
quently. 
Moreover, the record showed 
that it was not unusual for em-
ployees to be out of their work areas while on the TCH job.  
Foreman Lee testified that he 
didn™t recall reporting Twiss be-
ing out of his work area to anyone because that ﬁwas so ram-
pant among many individuals.ﬂ 
 There was no showing that 
Respondent discharged any of 
those ﬁmany individualsﬂ men-
tioned by Lee, other than Twiss. 
Twiss testified that on one oc
casion Smith along with Fore-
man Gray talked to Twiss and employee Harris.  Smith told 
them that they needed to tighten up and that Smith did not think 
they had done enough on one part
icular project.  However, 
Smith went on to say, 
 Well, don™t get me wrong. You™re doing a great job.  Your 
work looks fine. You just need to do a little bit more of it. 
 As shown above, there was no documented evidence and 
there was no credited testimony that Twiss was ever disciplined 
before his September 14 discharge.
  Therefore, I find that Re-
   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  96spondent™s contention that Twi
ss was discharged because he 
interfered with other employ
ees™ work without regard to 
whether he was talking about the Union, was not supported by 
credited evidence.  I find that the evidence failed to show that 
Twiss would have been discharged in the absence of his union 
activity or in the absence of animus. 
Discharge of Robert Fernandez 
Fernandez™s last day with Re
spondent was October 4, 2002.  
Fernandez wore a union T-shirt to work that day for the second 
consecutive day.  As Fernandez 
was gathering his tools at the 
end of the work day, Superint
endent Smith came to him and 
said, ﬁ
Bob, I need to talk to you a minute.  We™re going to have 
to let you go.
ﬂ  Fernandez asked if he was being laid off or fired 
and Smith responded, ﬁ
No.  But, we™re just going to have to let 
you go.  You™ve done a fine job for us and all that but we™re 
kind of catching up and it™s time to let you go
.ﬂ  Smith gave 
Fernandez two envelopes containing payroll checks.  Smith 
said, ﬁ
We didn™t think that you would take a reduction in pay so 
we™re letting you go.
ﬂ  Fernandez replied that he was willing to 
take a reduction.  Smith stated, ﬁWe don™t need you any more.ﬂ 
Fernandez testified that he aske
d Smith if he was being let go 
because of his union T-shirt or what.  Smith looked at him but 
did not say anything regarding Fernandez™ T-shirt.
16 Smith had talked to Fernandez earlier about a pay reduction.  
In September Smith told Fernand
ez that Respondent wanted to 
keep people but ﬁ
we™re going to have to reduce their pay, of 
course
.ﬂ17  Fernandez stated to Smith, ﬁ
I don™t know.  I don™t 
think I can do that, you know.ﬂ  However, the next morning 
Fernandez told Foreman Lee that
 he had changed his mind and 
that he would stay at reduced 
wages.  He asked Lee to make 
sure Smith knew about his change
d decision.  Later that day 
Fernandez also told Job Superi
ntendent Rischar that he had 
changed his mind and would take a pay cut to stay on.
18 Fernandez has been a member of Local 435 for the last 1-1/2 
years.  He started working fo
r Respondent as a sheet metal 
mechanic on the TCH project in July 2002.  His foreman was 
Lee.  Fernandez solicited ot
her employees to sign union au-
thorization cards while at work
 beginning in September 2002.  
He asked two employees to sign cards. 
Fernandez testified that he
 attended union meetings on a 
couple of occasions while he work
ed for Respondent.  The first 
meeting he attended was in Se
ptember and there were about 25 
to 30 people present.  About ha
lf of those were TCH employees 
of Respondent.  The second m
eeting attended by Fernandez 
was held about 2 weeks after the first.  There were about six or 
seven employees present and al
l of them worked for Respon-
dent at the TCH project. 
                                                          
 16 Smith testified that he did not 
notice what Fernandez was wearing. 
17 The record showed that Respondent was forced to hire new sheet 
metal mechanics on the TCH project a
nd that it was forced to pay them 
more than it had been paying sheet 
metal mechanics.  Fernandez did 
not dispute that Smith spoke to hi
m early during his time with Respon-
dent, about staying on after the 
TCH job but at reduced pay. 
18 Both Rischar and Lee testified but
 neither disputed Fernandez™ tes-
timony that he told them he had 
changed his mind and would stay on 
for reduced pay. 
When Fernandez had on a union T-shirt on the day before his 
discharge Fernandez asked Le
e what was wrong; you ﬁ
don™t like the T-shirt?
ﬂ  Lee replied, ﬁ
I really don™t give a damn 
about the T-shirt
.ﬂ  Lee admitted that he noticed Fernandez 
wore a union T-shirt.  He testified that Hernandez pointed the 
shirt out to him on the day before Hernandez™ last day with 
Respondent.  Hernandez told Lee th
at he believed he would be 
fired because he was wearing a uni
on shirt.  Lee testified that 
he responded to Hernandez, ﬁ
Oh, they don™t care about that
.ﬂ Smith testified that he had no problems with Fernandez™ 
work.  It was just that Fernandez did not turn out enough work 
for the amount of money he was making.  Lee testified that 
even though Fernandez was initially an excellent worker, his 
production dropped off.  Job Supe
rintendent Rischar testified 
that Fernandez appeared to really bust his butt for the first cou-
ple of weeks. Then he seemed 
to slow down and Rischar often-
times saw Fernandez and his helper out of their work area. 
Rischar never had any problems 
with the quality of Fernandez™ 
work and he never said anythi
ng to Fernandez about his pro-
duction or about his being out of his work area.
 Conclusions Credibility 
After consideration of the full record and the demeanor of 
the witnesses I credit the testimony of Fernandez.  I do not 
credit the testimony of Smith, Lee, and Rischar to the extent 
their testimony conflicted with
 credited testimony including 
that of Fernandez.  I find esp
ecially unbelievable Smith™s testi-
mony that he did not notice that
 Fernandez was wearing a union 
T-shirt on the day he was terminated.  I find that surprising 
especially in view of Foreman Lee™s admission that he noticed 
Fernandez wearing a union T-shirt. 
Findings I shall consider whether the ev
idence shows that Respondent 
terminated Fernandez because of 
its union animus, and, if so, I 
shall consider whether Fernande
z would have been terminated 
in the absence of union activity. 
As shown herein, Respondent ha
rbored union animus.  As to 
Fernandez the evidence illustrated that Fernandez has been a 
union member for a year and a half and he engaged in union 
activity on the TCH job by soliciting other employees to sign 
union authorization cards.  He 
attended union meetings and he 
wore Union clothing to work.  The evidence proved that Re-
spondent was aware of Fernandez™ union activities.  Fernandez 
testified without rebuttal that he
 wore a union T-shirt on the last 2 days he worked for Respondent. 
 Lee testified that he noticed 
Fernandez wearing a union T-shirt on the day before his termi-
nation. 
Finally, the timing of Fernandez™ discharge contributed to 
my findings.  Fernandez wore a union T-shirt on the day of and 
the day before his termination.
  Moreover, as shown above, 
Smith, was untruthful in his testimony regarding Fernandez 
wearing a union shirt on the day of his termination. 
In view of that evidence, the 
full record and the evidence of 
Respondent™s animus against the 
Union, I find that Respondent 
terminated Fernandez because of 
its union animus.  With that in 
  KELLY BROS
. SHEET METAL
, INC
.  97mind, I shall consider whethe
r Fernandez would have been 
terminated in the absence of union activity. 
Respondent contended that Fe
rnandez was not terminated. 
Instead it argued that Fernandez turned down its offer to con-
tinue working for Respondent at reduced wages. 
However, that defense was not supported by credited evi-
dence. The record was not in dispute but that Smith talked to Fer-
nandez about Fernandez continuing to work for Respondent.  
Smith told Fernandez that Resp
ondent wanted to keep people 
after the TCH job but Respondent would have to reduce their 
wages.19 Even though at one time Fernandez told Smith that he did 
not believe he could accept reduced wages, Fernandez changed 
his mind and told his foreman, 
Lee, that he would continue 
working for Respondent for $14.  Fernandez also told Job Su-
perintendent Rischar that he 
would continue working for Re-
spondent even though it w
ould entail a pay cut. 
Finally, as shown by the credite
d testimony of Fernandez, af-
ter telling Fernandez of his te
rmination on October 4, Smith 
told Fernandez, ﬁWe didn™t thi
nk that you would take a reduc-
tion in pay so we™re letting you 
go.ﬂ  Fernandez replied that he 
was willing to take a reduction in pay but Smith replied to the 
effect that Fernandez was no longer needed. 
I find that after initially telling Smith he could not accept a 
pay cut, Fernandez changed his mind and told both Foreman 
Lee and Job Superintendent Risc
har that he would take a pay 
cut.  Thereafter, Fernandez told Smith that he was willing to 
take a pay cut at the time Smith said he was being released.  
That evidence shows that all Fernandez™ supervisors knew that 
Fernandez was willing to continue working at reduced pay. 
In view of the full record I fi
nd that Fernandez did not refuse 
to work for less pay.  I find that Fernandez did not quit. Instead 
Smith discharged Fernandez on October 4. 
Respondent also argued that Fe
rnandez was too slow to jus-
tify continuing paying him $18 an hour.  However, the full 

record showed that Fernandez™ production had nothing to do 
with his termination.  Instead,
 Respondent contended that it was 
willing to continue working Fernandez at a lower wage. 
Additionally, I find that Respondent never considered dis-
charging Fernandez because of his production.  At the time of 
his termination Smith said not
hing to show unhappiness with 
                                                          
 19 As shown herein, Respondent offe
red reduced wages to employees 
after the TCH project without regard
 to the employee™s past perform-
ance.  Respondent had paid lower 
wages until it was forced to hire 
additional mechanics on the TCH proj
ect at higher wage rates.  Re-
spondent talked to some TCH mechanics about staying after that pro-
ject but at lower wage rates. 
either Fernandez™ work or with his production and there was no 
evidence that Smith ever consid
ered Fernandez™ production as a 
reason for discharge. 
I find that the record failed to show that Respondent would 
have discharged Fernandez in the absence of his union activi-
ties. Legal Conclusions Regarding Twiss and Fernandez 
In view of my findings and the full record, I find the General 
Counsel proved that Respondent was motivated by Union ani-
mus to discharge Twiss and Fern
andez and I find that Respon-
dent would not have discharged Twiss or Fernandez in the ab-
sence of their union activity.  
Wright Line,
 251 NLRB 1083 
(1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 
U.S. 989 (1982); 
NLRB v. Transportation Management Corp
., 
462 U.S. 393 (1983). 
CONCLUSIONS OF 
LAW 1.  By interrogating its employ
ees about union activities; by 
creating the impression that it wa
s engaged in surveillance of 
its employees™ union activities; by threatening its employees 
with discharge because of their union activities; by discrimina-
torily prohibiting its employees from discussing the Union 
while on its job; by soliciting its employees to revoke their 
union authorization cards and by 
threatening its employees with 
loss of job opportunities because of their union activities, Kelly 
Brothers Sheet Metal, Inc. has 
engaged in unfair labor practices 
affecting commerce within the meaning of Section 8(a)(1) and 
Section 2(6) and (7) of the Act. 
2.  By discharging and refusi
ng to reinstate its employees 
Twiss and Fernandez, Respondent, 
Kelly Brothers 
Sheet Metal, 
Inc., violated Section 8(a)(1) and (3) of the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirm
ative action designed to effectu-
ate the policies of the Act. 
The Respondent having discrimi
natorily discharged employ-
ees Twiss and Fernandez, it mu
st offer Twiss and Fernandez 
immediate reinstatement to their fo
rmer jobs, or if those jobs no 
longer exist, to substantially eq
uivalent jobs, 
and make Twiss 
and Fernandez whole for all lost
 earnings and other benefits, 
computed on a quarterly basis from 
date of discharge to date of 
proper offer of reinstatement, 
less any net interim earnings, as 
prescribed in 
F. W. Woolworth Co.
, 90 NLRB 289 (1950), plus interest as computed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987). 
[Recommended Order omitted from publication.] 
 